Citation Nr: 0720341	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a disorder of the left 
hip.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from October 1943 to May 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  A hearing was held at the RO before the 
undersigned Veteran's Law Judge in May 2007.  In June 2007, 
the Board granted the veteran's motion to advance his appeal 
on the Board's docket.  


FINDING OF FACT

A chronic disorder of the left hip was not present during 
service, arthritis of the left hip was not manifest within a 
year after service, and a current disorder of the left hip 
did not result from any incident during service.


CONCLUSION OF LAW

A chronic disorder of the left hip was not incurred in or 
aggravated by service, and arthritis of the left hip may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the VA has satisfied the duty 
to assist the veteran by providing notice and developing 
evidence.  The Board finds that the content requirements of 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been fully satisfied.  The veteran was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The communications, such as a letter from the RO 

dated in February 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter specifically told the 
veteran that that he should submit any additional evidence in 
his possession.  The veteran was also provided notice in 
March 2006 with respect to the initial-disability-rating and 
effective-date elements of the claim, See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's service medical 
records and post service treatment records.  The veteran has 
had a hearing.  Although the veteran has not been afforded an 
examination, the Board concludes that an examination would be 
of no benefit in this case.  The Board notes that the hip has 
been replaced by an artificial hip.  Moreover, any opinion 
regarding the etiology of a current hip disorder would be 
purely speculative in light of lack of evidence of any hip 
problems from the date of the claimed injury in service in 
1944 until the earliest evidence of a hip disorder in 1988.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The Board notes that the veteran's claim for a left hip 
disorder was previously denied by the RO in March 1995, and 
the veteran did not file an appeal.  The Board concurs with 
the RO that the veteran has since presented new and material 
evidence to reopen the claim.  In this regard, the previously 
considered evidence did not include testimony which the 
veteran has given.  Accordingly, the claim has been properly 
reopened.  



Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Board notes that the veteran's DD 214 reflects that his 
awards included the Combat Infantryman Badge.  In the case of 
any veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

While section 1154(b) relaxes the evidentiary burden for a 
combat veteran, it is important to note to what section 
1154(b) pertains.  "Section 1154(b) deals with the question 
whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required." Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The Court succinctly stated this holding: "Section 
1154(b) necessarily focuses upon past combat service and, for 
this reason, it does not constitute a substitute for evidence 
of current disability, causal nexus between a combat service 
injury or disease and a current disability, or the 
continuation of symptoms subsequent to service."  In other 
words, the statute regarding the testimony of combat veterans 
pertains to establishing the occurrence of an event during 
service.  The statutory presumption does not eliminate the 
general need for competent evidence of a relationship between 
an injury in service and a current disability.

The veteran testified during the hearing held in May 2007 
that during a combat parachute jump in service in September 
1944, his parachute was hit by enemy fire, and he fell to the 
ground sustaining injuries to the left hip, right ankle, and 
right forearm.  

Based on the provisions of 1154(b), the Board accepts that 
veteran's account of having received an injury to the left 
hip during combat.  The Board notes, however, that there is 
no competent evidence that the injury resulted in any chronic 
symptoms.  

There is no objective evidence of a chronic disorder of the 
left hip in service or within a year after service.  The 
service medical records reflect hospitalization for 
complaints pertaining to the right ankle, but there is no 
mention of any residual of an injury to the hip.  The report 
of a certificate of disability for discharge reflects that he 
was found to be disabled from further service due to disorder 
unrelated to the left hip.  A claim for compensation filed by 
the veteran in May 1945 requests compensation for the right 
ankle and right hand, but does not motion the left hip.  A VA 
examination report dated in March 1946 notes that the veteran 
reported a complaint of pain in his leg, but there was no 
mention of the hip.  Numerous later VA examinations are 
likewise negative for references to chronic problems 
affecting the left hip.  

The earliest medical record pertaining to a disorder of the 
hip is from many years after separation from service.  A VA 
hospital summary dated in May 1988 reflects that the veteran 
had a history of having advanced degenerative joint disease 
of the left hip secondary to being a paratrooper in World War 
II.  The evidence is insufficient to establish a chronic his 
disability as there were no manifestations of a hip disorder 
in service or for many years following service.  The fact 
that the veteran's own account of the etiology of his 
disability was recorded in his medical records, however, is 
not sufficient to support the claim.  In LeShore v. Brown, 8 
Vet.App. 406, 409 (1995), the Court held that:



Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

There is no competent evidence relating the current problems 
with the left hip to service.  The Board has considered a 
memo from a VA physician dated in August 2005 which indicates 
that the veteran's let hip pain is "possibly related" to 
the veteran's description of a World War II parachute jump 
injury to his left hip and left foot.  However, such a 
statement is not sufficient to support a claim for 
compensation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to support a claim).  The veteran's own opinion 
that there is a relationship is not sufficient to support the 
claim.  The Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Therefore, the Board finds that although the veteran may have 
sustained an injury to his left hip in service, the 
preponderance of the evidence shows that a chronic left hip 
disorder was not present until many years after service, and 
is not reasonably shown to be related to his period of 
service.  Accordingly, the Board concludes that a left hip 
disorder was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred. 

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a disorder of the left hip is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


